                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

JENNIFER WALKER                                      CIVIL ACTION NO. 19-cv-1065

VERSUS                                               JUDGE DOUGHTY

BROOKSHIRE GROCERY CO., ET AL                        MAGISTRATE JUDGE HORNSBY


                                MEMORANDUM ORDER

       Jennifer Walker (“Plaintiff”) filed this civil action in state court, and the defendants

removed it based on an assertion of diversity jurisdiction. Defendants filed a notice of

removal and set forth certain facts in an effort to meet their burden of establishing complete

diversity of citizenship. The facts alleged are adequate except that there is ambiguity

regarding the form of entity of The Travelers Indemnity Company of Connecticut.

       The notice of removal describes Travelers as a foreign insurance “company”

organized under the laws of Connecticut with its principal place of business in Connecticut.

That is adequate to allege Travelers’ citizenship if it is a corporation, but neither the notice

nor the later-filed corporate disclosure statement (Doc. 6) expressly alleges that Travelers

is a corporation. Defendants will be allowed until September 9, 2019 to file an amended

notice of removal that includes a specific allegation regarding Travelers’ form of legal

entity. If it is not a corporation and is some form of unincorporated association, its

citizenship will have to be alleged in accordance with the rules set forth in cases such as

Rodidaco, Inc. v. Chesapeake Energy Louisiana Corp. 2018 WL 3551525 (W.D. La. 2018).
        THUS DONE AND SIGNED in Shreveport, Louisiana, this 28th day of August,

2019.




                                   Page 2 of 2
